Case 21-10376-jal       Doc 11     Filed 07/08/21       Entered 07/09/21 00:38:32            Page 1 of 3

                 UNITED STATES BANKRUPTCY COURT
                                 Western District of Kentucky
        IN RE:                                                        Case No.:21−10376−jal
        Troy D. Hart
                                                                      Chapter: 7
                                  Debtor(s)                           Judge: Joan A. Lloyd




                                              NOTICE
        TO THE DEBTOR(S) AND ALL PARTIES IN INTEREST:

        Please be advised that the following matter has been Entered by the Court on this date:

        Motion for Relief from Stay and Abandonment regarding 600 MATTHEWS MILL
        RD., GLASGOW, KY 42141 Fee Amount $188.. Filed by Creditor The Money Source
        Inc.. Objections due by 07/16/2021. Any objection must be typewritten and in proper
        pleading form as required by Federal and Local Rules. (Attachments: # 1 Filed Proof of
        Claim # 2 Proposed Order) (Simons, Molly)



        Dated: 7/6/21
                                                             FOR THE COURT
        By:                                                  Elizabeth H. Parks
        Deputy Clerk                                         Clerk, U.S. Bankruptcy Court
           Case 21-10376-jal                Doc 11            Filed 07/08/21            Entered 07/09/21 00:38:32                        Page 2 of 3
                                                               United States Bankruptcy Court
                                                                Western District of Kentucky
In re:                                                                                                                 Case No. 21-10376-jal
Troy D. Hart                                                                                                           Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0644-1                                                  User: cbhall                                                                Page 1 of 2
Date Rcvd: Jul 06, 2021                                               Form ID: 267                                                              Total Noticed: 15
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 08, 2021:
Recip ID                Recipient Name and Address
db                    + Troy D. Hart, 600 Matthews Mill Rd., Glasgow, KY 42141-8475
6831236               + Alexander Law Office, 112 E. Public Square, Glasgow, KY 42141-2602
6831241              ++ CREDIT CLEARING HOUSE OF AMERICA INC, P O BOX 1209, LOUISVILLE KY 40201-1209 address filed with court:, Credit
                        Clearing House of America, Inc., PO Box 1209, Louisville, KY 40201-1209
6831243               + James E. Bruce, Jr., 1724 South Virginia St., PO Box 603, Hopkinsville, KY 42241-0603
6831244               + Mariner Finance, 2425 Scottsville Rd. #112, Bowling Green, KY 42104-4457
6831245               + Mariner Finance, LLC, Attn: Bankruptcy, 8211 Town Center Dr., Nottingham, MD 21236-5904
6831246               + Michelle Hart, 109 Mansfield Ct., Glasgow, KY 42141-1169
6831247               + The Money Source Inc., 500 South Broad St., Ste. 100A, Meriden, CT 06450-6755
6839526               + The Money Source Inc., 500 South Broad Street Suite 100A, Meriden, Connecticut 06450-6755
6831248                 USAA Savings Bank, 10750 McDermott Fwy., San Antonio, TX 78288-9876

TOTAL: 10

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
6831237                + Email/Text: ally@ebn.phinsolutions.com
                                                                                        Jul 06 2021 19:17:00      Ally Financial, Attn: Bankruptcy, PO Box 380901,
                                                                                                                  Bloomington, MN 55438-0901
6831238                + Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Jul 06 2021 19:22:22      Capital One, Attn: Bankruptcy, PO Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
6831240                + Email/Text: mediamanagers@clientservices.com
                                                                                        Jul 06 2021 19:17:00      Client Services, Inc., 3451 Harry S. Truman Blvd.,
                                                                                                                  Saint Charles, MO 63301-9816
6831242                + Email/Text: mrdiscen@discover.com
                                                                                        Jul 06 2021 19:17:00      Discover Financial, Attn: Bankruptcy, PO Box
                                                                                                                  3025, New Albany, OH 43054-3025
6831239                   Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                        Jul 06 2021 19:22:19      Chase Card Services, Attn: Bankruptcy, PO Box
                                                                                                                  15298, Wilmington, DE 19850

TOTAL: 5


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
6831249          ##+           Yellow Ambulance of KY & IN, PO Box 2107, Louisville, KY 40201-2107

TOTAL: 0 Undeliverable, 0 Duplicate, 1 Out of date forwarding address


                                                      NOTICE CERTIFICATION
         Case 21-10376-jal                Doc 11         Filed 07/08/21            Entered 07/09/21 00:38:32                    Page 3 of 3
District/off: 0644-1                                              User: cbhall                                                           Page 2 of 2
Date Rcvd: Jul 06, 2021                                           Form ID: 267                                                         Total Noticed: 15

I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 08, 2021                                        Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 2, 2021 at the address(es) listed below:
Name                             Email Address
Jerry Burns
                                 burnstrustee@bellsouth.net KY35@ecfcbis.com

John C. Rogers
                                 on behalf of Debtor Troy D. Hart bankruptcy@glasgow-ky.com r49650@notify.bestcase.com

John L. Daugherty
                                 ustpregion08.lo.ecf@usdoj.gov

Molly Slutsky Simons
                                 on behalf of Creditor The Money Source Inc. bankruptcy@sottileandbarile.com


TOTAL: 4
